Citation Nr: 1046674	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-17 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD) in excess of 30 percent from July 6, 2006 
to July 2, 2008, and in excess of 50 percent from July 2, 2008.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as appellant or claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
which, in pertinent part, granted service connection for PTSD and 
assigned a 30 percent initial rating for the disability.  This 
appeal arises from the Veteran's disagreement with the initial 
rating assigned.  In a September 2009 rating decision during the 
appeal, the RO subsequently assigned a 50 percent staged rating 
for PTSD for the period from July 2, 2008.  

In October 2010, the Veteran testified at a hearing via video 
conference while seated at the Denver RO before the undersigned 
Acting Veterans Law Judge seated in Washington, DC.  A transcript 
is of record.  In October 2010, the Veteran submitted additional 
evidence, and waived initial review by the RO.  

During the pendency of this appeal, the Veteran asserted that he 
was unable to work due to his service-connected disabilities.  
Such evidence in the record suggesting unemployability 
constitutes an informal claim for TDIU.  The issue of entitlement 
to TDIU is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  For the entire initial rating period under appeal from July 
6, 2006, the Veteran's PTSD has been manifested by reduced 
reliability and productivity due to such symptoms as flattened 
affect, impairment of short- and long-term memory, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  For the entire initial rating period under appeal, the 
Veteran's PTSD has not been manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, impaired impulse control, spatial disorientation, 
and neglect of personal appearance and hygiene.


CONCLUSIONS OF LAW

1.  For the initial rating period from July 6, 2006 to July 2, 
2008, the criteria for a 50 percent initial rating, but no 
greater than 50 percent, for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, 
Diagnostic Code 9411 (2010).

2.  For the initial rating period from July 2, 2008, the criteria 
for a staged initial rating greater than 50 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 
4.126(a), 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the claimant about the information and evidence necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the veteran's 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide a veteran with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform a veteran 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  Id.

Service connection for PTSD has been established from July 6, 
2006, and the appeal for a higher rating for this disability 
arises from the Veteran's notice of disagreement with the initial 
rating following the grant of service connection.  In this case, 
prior to the initial adjudication of the service connection 
claim, the Veteran was provided VCAA notice in an August 2006 
letter.  This letter informed the Veteran of the types of 
evidence not of record needed to substantiate his claim, the 
division of responsibility between the Veteran and VA for 
obtaining evidence, and the information regarding disability 
rates and effective dates required by Dingess.  In such initial 
rating appeals initiated by a notice of disagreement, VA has no 
duty to provide additional 38 U.S.C.A. § 5103 notice.  See 73 
Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. § 
3.159(b) to add subparagraph (3)).  Because service connection 
has been granted and an initial rating for this disability has 
been assigned, the Veteran has been awarded the benefit sought, 
and such claim has been substantiated.  See Dingess, 19 Vet. App. 
at 490-91.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial).  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to this initial rating appeal, because the 
purpose for which such notice was intended to serve has been 
fulfilled.  

The Board finds that all necessary assistance has been provided 
to the Veteran.  The evidence of record indicates that VA 
acquired the Veteran's VA and private treatment records to assist 
the Veteran with the claims.  The Board also notes that VA 
provided the Veteran with VA psychiatric examinations in December 
2006 and June 2009, respectively.  In each examination report, 
the respective VA examiner noted reviewing the claims file, 
interviewing the Veteran, and writing down their conclusions 
based on the clinical findings.  The Board finds that the VA 
psychiatric examination reports of record are thorough and 
productive of medical findings regarding the nature and extent of 
the Veteran's PTSD, so as to be adequate for rating purposes.  As 
such, there is no duty to provide an additional examination or 
medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Regarding the October 2010 Board hearing, in Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the United States Court of Appeals for 
Veterans Claims (Court) held that  38 C.F.R. § 3.103(c)(2) 
requires that the Acting Veterans Law Judge (VLJ) who conducts a 
hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the October 
2010 Board hearing, the Acting VLJ specifically noted the issues 
on appeal.  The representative and the Acting VLJ then asked 
questions to ascertain the extent of impairment due to the 
Veteran's PTSD symptomatology.  In addition, the Acting VLJ 
sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim.  The Acting 
VLJ specifically asked the Veteran regarding the effect the 
disability had on his employment.  Therefore, the Acting VLJ 
substantially complied with the requirements of Bryant.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, as noted above, the hearing focused on the elements 
necessary to substantiate the Veteran's claim and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of the elements necessary to substantiate his claim.  As such, 
the Board finds that, consistent with Bryant, the Acting VLJ 
complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

In view of the foregoing, the Board finds that VA has fulfilled 
its duties to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a particular 
disorder with the requirements contained in VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  
The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the average 
impairment in earning capacity resulting from such disease or 
injury and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

Regarding the Veteran's claim for a higher initial rating for 
PTSD, where the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Separate ratings may be assigned 
for separate periods of time based on the facts found, a practice 
known as "staged" rating.  Fenderson, 12 Vet. App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.

Initial Rating for PTSD

PTSD is evaluated under the general rating formula for mental 
disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general 
rating formula, a 
30 percent evaluation is warranted where the evidence shows 
occupational and social impairment with occasional decreases in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where the evidence shows 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.

Importantly, the Board notes that symptoms noted in the rating 
schedule are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  In other words, symptoms comparable to those listed in 
the General Rating Formula could be considered in evaluating the 
Veteran's extent of occupational and social impairment.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 
to 60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with co-workers).  A GAF of 41 to 50 is 
defined as "[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  A GAF of 31 to 40 is defined 
as some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  DSM-IV, 
at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, e.g., 
Richard, 9 Vet. App. at 267; Carpenter, 
8 Vet. App. at 240.  However, the GAF score assigned in a case, 
like an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of a veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. 
§ 4.126(a).

After a review of the evidence, the Board finds that the criteria 
for an initial 50 percent rating, but no higher, for the 
Veteran's service-connected PTSD are met for the entire initial 
rating period of appeal from July 6, 2006.  As the RO has already 
assigned a 50 percent staged rating for the initial rating period 
from July 2, 2008, the Board's decision results in a grant of 
higher initial disability rating of 50 percent for the earlier 
rating period from July 6, 2006 to July 2, 2008.  The evidence 
includes VA treatment records that reflect that in May 2006 the 
Veteran complained of emotional problems that were interfering 
with his work and home life, underwent depression screen, which 
was negative, and the Veteran also reported difficulty sleeping, 
hypervigilance, nightmares, and that he spent most of his time 
isolated in his shop.  In June 2006, the Veteran was seen by a VA 
social worker, who recorded the PTSD symptoms at that time as 
sleep difficulties, anxiety and hyperventilation, irritability, 
and that he did not like to be around people, so avoided crowds, 
and had some intrusive memories and thoughts.  The Veteran 
underwent individual psychotherapy in June 2006, which noted that 
the Veteran was tearful during the session.  In July 2006, the 
Veteran requested help with irritability and anxiety, and 
reported sleep difficulty, and variable concentration when 
anxious, and some discomfort with crowds and tendency to isolate 
himself, although it was noted that he attended football games. 

In a December 2006 VA psychiatric examination report, the 
examiner noted that the Veteran's baseline anxiety level was 
quite high.  He reported that, when he experienced a daytime 
anxiety episode, the Veteran would become slightly disoriented, 
feel nervous, and lose his focus.  At that point, he would have 
to return home.  The Veteran reported worsening difficulties with 
memory and concentration.  He also reported experiencing mild 
depression and some difficulties with his temper.  

Subsequently, in a June 2009 VA psychiatric examination report, 
the examiner noted that the Veteran was still working 12 to 15 
days per month.  The Veteran reported that he had experienced, 
depression, irritability, and difficulties focusing on his job.  
He stated that he was hypervigilant at night, and that he was 
easily startled.  He stated that it was becoming harder for him 
to leave the house as he was anxious and high-strung.  He stated 
that he still lived with his wife and would get up every morning 
at 5 a.m.  When his wife would come home from work, they would 
have dinner together.  Occasionally, he would get together with 
friends and go fishing, although he had not done much of that 
lately.  He would go to bed at 8 or 9 p.m., but would awaken due 
to nightmares related to combat several times throughout the 
course of the month.  

Moreover, in an August 2009 VA neuropsychological evaluation 
report, the examiner described the Veteran's affect as somewhat 
irritable.  As the Veteran underwent testing, the examiner noted 
that the Veteran's level of motivation appeared poor as he tended 
to be critical of the tests as they were administered.  However, 
the examiner stated that he was generally cooperative.  The 
examiner noted that the Veteran's verbal abstract thinking 
abilities were poor.  The examiner diagnosed the Veteran as 
having "pseudo-dementia," characterized by mild defects in 
attention and memory.  The examiner noted that such a disorder 
was not uncommon in people with severe depression and anxiety, 
particularly in individuals with PTSD.  The examiner also noted 
that the Veteran's continued cannabis use could contribute to 
deficits in order and memory, and recommended that he quit the 
drug.  

In an October 2010 private psychiatric report, the examiner noted 
that the Veteran had a limited social circle and avoided crowds.  
She also indicated that the Veteran's affect was restricted.

From this evidence, the Board finds that the Veteran's 
symptomatology more nearly approximates that required for a 50 
percent rating for PTSD for the entire initial rating period.  
Specifically, the evidence indicates that, during the entire 
initial rating period from July 6, 2006, the Veteran's PTSD has 
been manifested by flattened affect, impairment of short- and 
long-term memory, disturbances of motivation and mood, impaired 
abstract thinking, and difficulty in establishing and maintaining 
effective work and social relationships, which are contemplated 
in the 50 percent criteria for rating PTSD.  38 C.F.R. § 4.130. 

The Board also finds that the evidence does not more nearly 
approximates the criteria for the next higher 70 percent rating 
for any of the initial rating period.  On several occasions, 
including during both the June 2009 VA psychiatric examination 
and the October 2010 Board personal hearing, the Veteran 
expressed having some suicidal thoughts, but stated that he would 
never act upon such impulses.  During the hearing, the Veteran 
specifically testified that he would not act on such thoughts due 
to the effect it would have on his wife and dogs.  (Hearing 
Transcript, page 6).  Also, the Veteran testified that he would, 
when he could not sleep, walk his property with his dogs.  
However, the record contains no indication that the Veteran 
performs obsessional rituals that would interfere with his 
routine activities.  The evidence contains no evidence of 
illogical, obscure, or irrelevant speech.  

Also, although the June 2009 VA examiner diagnosed the Veteran as 
having a major depressive disorder, related to his PTSD, the 
record does not indicate that such a disorder has affected the 
Veteran's ability to function effectively, appropriately, and 
independently.  Specifically, although the Veteran has been noted 
to not leave home often, he has testified throughout the record 
that, despite his depression, he has been able to act 
appropriately with his wife and friends.  Also, as noted in the 
June 2009 psychiatric examination report, when the Veteran has a 
job to perform, he is able to leave the house for the jobsite.  

Although the Veteran has stated that he could not often complete 
jobs due to difficulties with concentration, such difficulties 
are not related to panic attacks or depression, as noted in the 
criteria for a 70 percent rating.  In the December 2006 VA 
psychiatric report, the Veteran reported having difficulties with 
anger, leading to verbal confrontations with coworkers.  However, 
the Veteran has never indicated physically assaulting anyone 
else.  

Moreover, at the October 2010 Board personal hearing, the Veteran 
testified that he would neglect his hygiene for a few days and 
would only shower after being told to by his wife.  (Hearing 
Transcript, page 9).  However, all other evidence in the file 
indicates that the Veteran maintains basic hygiene and is able to 
dress himself appropriately.  Therefore, the weight of the 
evidence does not indicate a neglect of personal appearance and 
hygiene.  

Also, although the Veteran has reported having a small social 
circle, consisting of his wife and a friend with whom he hunts 
and fishes, and has difficulty maintaining such social ties, the 
evidence does not indicate that the PTSD symptoms make him unable 
to effectively maintain such relationships.  For these reasons, 
the Board finds that the Veteran's symptoms do not more nearly 
approximate those required for a 70 percent rating under 
Diagnostic Code 9411 for any period of initial rating claim on 
appeal.  38 C.F.R. § 4.130.  

The Board notes that, throughout the record of evidence, treating 
examiners consistently have assigned GAF scores for the Veteran's 
condition ranging between 53, as recorded in the June 2009 VA 
psychiatric examination report, and 60, as stated in a January 
2008 VA treatment record.  The Board notes that such GAF scores 
are signs of moderate disability, consistent with a 50 percent 
disability rating under Diagnostic Code 9411.  Although the 
October 2010 private treatment record reflects that the private 
examiner assigned a GAF score of 40, which may indicate major 
impairment due to a disorder, such GAF is aberrational when 
considered in the context of other GAF scores assigned during the 
initial rating period and actual symptomatology upon which such 
GAF was based.  

The Veteran's noted symptomatology is the primary basis by which 
ratings are to be assigned.  See 38 C.F.R. § 4.126(a).  As 
explained above, the Veteran's actual psychiatric symptomatology 
manifested by his PTSD is well encompassed by the 50 percent 
disability rating criteria.  The Board finds that the specific 
symptomatology reflected by the clinical findings is more 
probative and, therefore, outweighs one general characterization 
of disability as reflected by the assignment of a GAF score, 
especially in the context of other, higher GAF scores of record.  
As the Veteran's symptomatology more nearly approximates that of 
the 50 percent rating for the entire initial rating period, the 
Board finds that a 50 percent, but not greater than 50 percent 
rating, should be assigned.

Extraschedular Consideration

The Board also has considered whether referral is warranted for 
extraschedular adjudication.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular criteria for the rating of PTSD 
inadequate.  The rating assigned under Diagnostic Code 9411 for 
PTSD is based on the average impairment of earning capacity 
resulting from a mental disorder.  The schedular rating criteria 
in this case contemplate symptomatology found within the record 
of evidence in this Veteran's case, specifically flattened 
affect, impairment memory, disturbances of motivation and mood, 
impaired abstract thinking, and difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130.  

In short, the record does not indicate that the service-connected 
PTSD causes impairment over and above that which is contemplated 
in the respectively assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2010) is not warranted.


ORDER

A higher initial disability rating of 50 percent for PTSD, for 
the period from July 6, 2006 to July 2, 2008, is granted; a 
disability rating in excess of 50 percent for any period is 
denied.  


REMAND

At the June 2010 Board personal hearing, the Veteran alleged that 
he had recently been unable to work due to his PTSD.  Such 
evidence in the record suggesting unemployability constitutes an 
informal claim for TDIU.  Where a veteran: (1) submits evidence 
of a medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether a veteran is entitled to a total rating for 
compensation purposes based on individual unemployability (TDIU).  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(VA to "determine all potential claims raised by the evidence, 
applying all relevant laws and regulations"); see also Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective 
date appeal, that an appeal for higher rating somehow includes 
TDIU, or that a TDIU must arise from an increased rating claim, 
unless it is the veteran who raises the TDIU claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue the Veteran 
notice in accordance with 38 C.F.R. § 3.159 
with regard to the inferred claim for TDIU.  
Said notice should include provision to the 
Veteran of the appropriate TDIU claim form 
and requirements to establish a TDIU (also 
referred to as IU).

2.  After completion of the above and any 
additional development deemed necessary, the 
AMC/RO should adjudicate the issue of TDIU 
(IU).  If any benefit sought remains denied, 
the Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and should be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


